              Case 9:19-bk-01947-FMD              Doc 274       Filed 12/20/19        Page 1 of 80



                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION
                                        www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948)
      Debtors.                                                Chapter 11 Cases
____________________________________/

In re:

BRUCE E. BOZZI, SR.,                                          Case No. 9:19-bk-09677-FMD
                                                              Chapter 7
      Debtor.
____________________________________/

In re:

WALTER J. GANZI, JR.,                                         Case No. 9:19-bk-09680-FMD
                                                              Chapter 7
      Debtor.
____________________________________/

         JOINT APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
    EMPLOYMENT AND RETENTION OF RAYMOND JAMES & ASSOCIATES, INC.
      AS INVESTMENT BANKER FOR (I) JUST ONE MORE RESTAURANT CORP.,
     (II) JUST ONE MORE HOLDING CORP., AND (III) THE CHAPTER 7 TRUSTEE
      ON BEHALF OF THE PALM OPCOS OWNED BY THE CHAPTER 7 DEBTORS
                           (Expedited Hearing Requested)

            Just One More Restaurant Corp. (“JOMR”) and Just One More Holding Corp. (“JOMH”

and together with JOMR, collectively, the “Chapter 11 Debtors”) through Gerard A. McHale, Jr. in

his capacity as the Chief Restructuring Officer of the Chapter 11 Debtors (the “CRO”), and Robert

E. Tardif, Jr., the trustee (the “Chapter 7 Trustee”) appointed in the chapter 7 bankruptcy cases of

each of Bruce E. Bozzi, Sr. (“Bozzi”) and Walter J. Ganzi, Jr. (“Ganzi” and together with Bozzi,

1
     The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
     and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
     Naples, FL 34109.
9470640-4
            Case 9:19-bk-01947-FMD               Doc 274       Filed 12/20/19        Page 2 of 80



collectively, the “Chapter 7 Debtors”) (together, the Chapter 11 Debtors and the Chapter 7

Debtors, collectively, the “Debtors”) on behalf of each of the business entities listed on the

attached Exhibit “A” (collectively, the “Palm OpCos”2 and together with the Chapter 11 Debtors,

collectively, the “Company”) by the authority granted to the Chapter 7 Trustee by title 11 of the

United States Court (the “Bankruptcy Code”) and orders of this Court,3 by and through the

undersigned counsel for the Chapter 11 Debtors and the Chapter 7 Trustee, file this Joint

Application for Entry of an Order Authorizing the Employment and Retention of Raymond James

& Associates, Inc., as Investment Banker for (I) Just One More Restaurant Corp., (II) Just One

More Holding Corp., and (III) the Chapter 7 Trustee on Behalf of the Palm OpCos Owned by the

Chapter 7 Debtors (the “Application”) pursuant to 11 U.S.C. §§ 105, 327(a) and 328 and Fed. R.

Bankr. P. 2014(a), seeking the approval of the employment of Raymond James & Associates, Inc.

(“Raymond James”) as the investment banker for the Company nunc pro tunc to December 12,

2019. In support of the Application, the Movants rely upon the Declaration of Geoffrey Richards

in Support of the Application for Entry of an Order Authorizing the Employment and Retention of

Raymond James & Associates, Inc., as Investment Banker for (i) Just One More Restaurant Corp.,

(ii) Just One More Holding Corp., and (iii) the Chapter 7 Trustee on Behalf of the Palm OpCos

Owned by the Chapter 7 Debtors (the “Richards Declaration”) attached hereto as Exhibit “B”, and

respectfully represent as follows:




2
    Unless otherwise indicated on Exhibit “A”, the Chapter 7 Debtors have reported in their bankruptcy schedules
    filed with the Court that they own 100% of the equity interests in each of the Palm OpCos.
3
    As explained herein, the Chapter 7 Trustee has been authorized to exercise the ownership interests and rights of
    the Chapter 7 Debtors in each of the Palm OpCos. See Order Granting Amended Motion for Entry of An Order
    Authorizing the Trustee to Exercise Debtor’s Rights and Interests in the Corporate Entity” (Bozzi, Case No. 9:19-
    bk-09677-FMD, Doc. 58; Ganzi, Case No. 9:19-bk-09680-FMD, Doc. 55).
                                                         2
9470640-4
                 Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19    Page 3 of 80



                                             JURISDICTION

            1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the Debtors’

bankruptcy cases and this Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicates for the relief requested herein are sections 105(a), 327 and 328 of

the Bankruptcy Code, and Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                             BACKGROUND

-The Chapter 11 Debtors

            2.      On March 7, 2019 (the “Chapter 11 Petition Date”), each of the Chapter 11 Debtors

commenced their cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code.

            3.      The Chapter 11 Debtors are managing their affairs as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.

            4.      On April 9, 2019, the Court entered an order approving the employment of Berger

Singerman LLP as counsel to the Chapter 11 Debtors in their bankruptcy cases (Case No. 9:19-bk-

01947-FMD, Doc. 121).

            5.      On April 16, 2019, the Court entered an order authorizing the Chapter 11 Debtors to

appoint Gerard A. McHale, Jr. as the CRO of each of the Chapter 11 Debtors (Case No. 9:19-bk-

01947-FMD, Doc. 139).

            6.      On May 13, 2019, the United States Trustee filed a notice with the Court indicating

that the United States Trustee will not appoint a committee of unsecured creditors.




                                                     3
9470640-4
                 Case 9:19-bk-01947-FMD        Doc 274     Filed 12/20/19     Page 4 of 80



            7.      For a detailed description of the Chapter 11 Debtors, the Chapter 11 Debtors

respectfully refer the Court and parties in interest to the Declaration of Chief Restructuring

Officer, Gerard A. McHale, in Support of Chapter 11 Petitions and First Day Pleadings (Case No.

9:19-bk-01947-FMD, Doc. 7) (the “First Day Declaration”) filed on the Chapter 11 Petition Date

which the Chapter 11 Debtors incorporate herein by reference.

-The Chapter 7 Debtors

            8.      On October 11, 2019 (the “Chapter 7 Petition Date”, and together with the Chapter

11 Petition Date, collectively, the “Petition Dates”), each of the Chapter 7 Debtors commenced

their cases by filing a voluntary petition for relief under chapter 7 of the Bankruptcy Code.

            9.      Robert E. Tardif, Jr. has been appointed the Chapter 7 Trustee of the estates of each

of the Chapter 7 Debtors.

            10.     On December 6, 2019, the Court entered orders granting the Chapter 7 Trustee’s

applications to employ Berger Singerman LLP as transaction counsel to the Chapter 7 Trustee

(Bozzi, Case No. 9:19-bk-09677-FMD, Doc. 54; Ganzi, Case No. 9:19-bk-09677-FMD, Doc. 49).

            11.     On December 4, 2019, the Chapter 7 Trustee filed in each of the Chapter 7 Cases an

Amended Motion for Entry of an Order Authorizing the Trustee to Exercise the Debtor’s Rights

and Interests in the Corporate Entity (Bozzi, Case No. 9:19-bk-09677-FMD, Doc. 52; Ganzi, Case

No. 9:19-bk-09680-FMD, Doc. 47) (the “Palm OpCos Authorization Motions”).

            12.     In the Palm OpCo Authorization Motion, the Chapter 7 Trustee sought authority to

exercise the ownership interests of the Chapter 7 Debtors in, among other entities, the Palm

OpCos, but not with respect to JOMR and JOMH.

            13.     On December 11, 2019, the Court entered orders granting the Chapter 7 Trustee’s

motions to exercise the ownership interests and rights of the Chapter 7 Debtors in each of the Palm

                                                      4
9470640-4
              Case 9:19-bk-01947-FMD             Doc 274        Filed 12/20/19        Page 5 of 80



OpCos (Bozzi, Case No. 9:19-bk-09677-FMD, Doc. 58; Ganzi, Case No. 9:19-bk-09680-FMD,

Doc. 55) (the “Palm OpCos Authorization Orders”).

                                           RELIEF REQUESTED

            14.   By this Application, JOMR and JOMH through the Chief Restructuring Officer and

the Chapter 7 Trustee on behalf of the Palm OpCos seek entry of an order, substantially in the form

attached hereto as Exhibit “C”, authorizing the Company to retain and employ Raymond James as

its investment banker in accordance with the terms and conditions of that certain engagement

letter, dated as of December 12, 2019 (the “Engagement Letter”), attached hereto as “Exhibit “D”.

                                      SERVICES TO BE PROVIDED

            15.   Pursuant to the Engagement Letter, Raymond James proposes to be employed by

the Company to, among other things, provide the Company with certain investment banking

advisory services (collectively, the “Services”) related to three different types of potential

transactions (each a “Transaction”), including a “Financing Transaction,”4 “Restructuring

Transaction” 5 and/or “Business Combination Transaction”.6 See Engagement Letter, pp. 2-3, §

1(a).


4
    See Engagement Letter, p. 2. A “Financing Transaction” is defined therein as: any transactions, arrangements or
    undertakings (however effectuated) involving the issuance of debt, securities exchangeable or convertible into
    common or preferred stock, or equity or equity-linked securities (including royalties, profit sharing and other
    similar financing transactions) for or on behalf of the Company or securing loans or credit facilities for the
    Company (whether to raise funds, refinance outstanding securities or exchange securities or any combination
    thereof, provided that any such transaction involves the receipt by the Company of new consideration as opposed
    to the restructuring, renegotiation, forgiveness, or exchange with or by the holder of any outstanding debt
    obligations or equity securities of the Company, which would constitute a Restructuring Transaction (as defined
    herein)) or such other financing of any type committed to complete any other Transaction, and further provided
    that any such transaction described in this paragraph is acceptable in form and substance to the Company and its
    counsel and is approved by the Bankruptcy Court.
5
    See Engagement Letter, pp. 2-3. A “Restructuring Transaction” is defined therein as: any recapitalization,
    reorganization, restructuring, sale or transfer (however effectuated) of the Company’s existing equity and/or debt
    obligations (including, without limitation, bank debt, bond debt, trade claims, lease obligations (both on and off
    balance sheet), partnership interests, membership interests, unfunded pension and retiree medical liabilities, tax
    claims, litigation claims and other liabilities (collectively, “Existing Obligations”)) that is achieved, without
    limitation, through a solicitation of waivers and consents from the holders of Existing Obligations, amendment or
    renegotiation of terms, conditions or covenants, rescheduling of maturities, change in interest rates, repurchase,
                                                         5
9470640-4
              Case 9:19-bk-01947-FMD               Doc 274        Filed 12/20/19         Page 6 of 80



            16.   As outlined in the Engagement Letter, the Company proposes to retain Raymond

James to render, among other things, the following Services:

                  a.       Assist the Company in reviewing and analyzing the Company’s business,
                           operations, properties, financial condition and Interested Parties;7

                  b.       Assist the Company in evaluating potential Transaction alternatives and
                           strategies;

                  c.       Assist the Company in preparing documentation within Raymond James’s
                           area of expertise that is required in connection with a Transaction;

                  d.       Assist the Company in identifying Interested Parties regarding one or more
                           particular Transactions;

                  e.       On behalf of the Company, contact Interested Parties which Raymond
                           James, after consultation with the Chief Restructuring Officer, the Chapter 7
                           Trustee and their counsel, believe meet certain industry, financial, and
                           strategic criteria and assist the Company in negotiating and structuring a
                           Transaction;

                  f.       Advise the Company as to potential Transactions;

                  g.       Advise the Company on tactics and strategies for negotiating with holders of
                           the Company’s debt or other claims of the Company; and


    settlement, cancellation or forgiveness of the Existing Obligations, conversion of the Existing Obligations into
    equity, an exchange offer involving new securities in exchange for the Existing Obligations, or other similar
    transaction or series of transactions, and provided that any such transaction described in this paragraph is
    acceptable in form and substance to the Company and its counsel and is approved by the Bankruptcy Court.
6
    See Engagement Letter, p. 3. A “Business Combination Transaction” is defined therein as: (i) the sale or transfer
    (however effectuated) of all or a substantial portion of the business, revenues, income, operations or assets
    (including the assignment of any executory contracts) of the Company or any its business units to, the sale or
    transfer (however effectuated) of a majority voting or economic interest in the Company’s securities or control of
    the Company to, or the merger of the Company with, one or more Interested Parties (including, without limitation,
    existing creditors, employees, affiliates and/or securityholders), or any other possible strategic transactions, joint
    ventures, combinations or undertakings between or involving the Company and one or more Interested Parties;
    and/or (ii) the acquisition, directly or indirectly by an Interested Party (as defined below) (or by one or more
    persons or entities acting together with an Interested Party pursuant to a written agreement or otherwise), in a
    single transaction or a series of transactions, of (A) all or a substantial portion of the assets or operations of the
    Company or (B) any outstanding or newly-issued shares of the Company’s equity securities (or any securities
    convertible into, or options, warrants or other rights to acquire such equity securities) (such equity securities and
    such other securities, options, warrants and other rights being collectively referred to as “Company Securities”)
    that results in holders of shares of the Company’s equity securities immediately prior thereto owning less than a
    majority voting or economic interest in the Company’s securities or control of the Company immediately
    thereafter, and provided that any such transaction described in this paragraph is acceptable in form and substance
    to the Company and its counsel and is approved by the Bankruptcy Court.
7
    Any term not explicitly defined in this Application shall have the meaning ascribed to it in the Engagement Letter.
                                                           6
9470640-4
              Case 9:19-bk-01947-FMD        Doc 274     Filed 12/20/19    Page 7 of 80



                  h.     Upon request, provide periodic status reports to the Company with respect
                         to matters falling within the scope of Raymond James’s retention.

                            RAYMOND JAMES’S QUALIFICATIONS

            17.   Raymond James is a subsidiary of Raymond James Financial, Inc. (“RJF”), a

publicly traded (NYSE:RJF) full-service global investment banking firm offering investment

banking, equity research, wealth management, institutional and private brokerage, and other

service offerings to individual and institutional clients. RJF and its subsidiaries employ over

10,000 individuals in the United States alone, of which approximately 400 provide investment

banking advisory services to firm clients. Since 2013, Raymond James has participated in raising

$300 billion in capital for its corporate clients and completed more than 500 advisory assignments,

including more than 400 M&A buy-side or sell-side advisory assignments.

            18.   Raymond James has a dedicated restructuring investment banking group with

extensive experience advising corporations, creditors’ committees, and other constituents in

complex situations involving underperforming or unsuitably-capitalized businesses facing difficult

financing conditions, liquidity crises, out-of-court restructurings, or bankruptcy proceedings.

Investment bankers at Raymond James have advised on, or been involved with, numerous

restructuring-related or distressed transactions, both out-of-court and in chapter 11 cases,

including, without limitation, sale, restructuring, financing, financial opinion, and special advisory

transactions.

            19.   The Chapter 11 Debtors, through the Chief Restructuring Officer, and the Chapter 7

Trustee on behalf of the Palm OpCos, selected Raymond James because Raymond James’s

professionals have considerable expertise and experience in providing investment banking services

to financially-distressed companies and to creditors, purchasers, bondholders, and other

constituencies in chapter 11 as well as in out-of-court proceedings. Representative engagements
                                                   7
9470640-4
              Case 9:19-bk-01947-FMD        Doc 274     Filed 12/20/19    Page 8 of 80



that investment bankers at Raymond James have led in prior chapter 11 cases and restructurings

include: American Eagle Energy Corporation; American IronHorse Motorcycles, Inc.; BI-LO,

LLC; Buccaneer Energy; Calpine Energy; Color Spot Holdings, Inc.; Dakota Plains Holdings, Inc.;

Diamond Glass Companies, Inc.; Gateway Ethanol, LLC; Giordano’s Enterprises, Inc.; Gulf Fleet

Holdings, Inc.; Halt Medical, Inc.; Hipcricket, Inc.; Hooper Holmes, Inc.; HMX Acquisition Corp.;

International Garden Products, Inc.; KeyLime Cove Waterpark, Inc.; Loehmann’s, Inc.; Max &

Erma’s, Inc.; National Envelope Corporation; Renew Energy, Inc.; Response Genetics, Inc.;

Robbins Bros. Corporation; Santa Fe Gold Corporation; SynCardia Systems, Inc.; CCNG Energy

Partners; Phoenix Payment Systems, Inc.; ATLS Acquisition, LLC; Personal Communication

Devices, LLC; SP Newsprint Holding LLC; and CB Holding Corp.

            20.   Raymond James is well-suited to provide the Company with the investment banking

services contemplated by the Engagement Letter.

            21.   For the reasons stated on the record of the status conference held by the Court on

November 13, 2019 and the separate hearings held by the Court on December 2, 2019 and

December 9, 2019, the Chapter 7 Trustee and the Chief Restructuring Officer respectfully request

that the Application be heard on an expedited basis.

                                NO DUPLICATION OF SERVICES

            22.   The Chief Restructuring Officer and the Chapter 7 Trustee believe that the services

provided by Raymond James will not duplicate the services that other professionals will be

providing to the Chapter 11 Debtors and the Chapter 7 Trustee in these bankruptcy cases.

Specifically, Raymond James will carry out unique functions directly related to a potential

Transaction and will use reasonable efforts to coordinate with the Chapter 7 Trustee and the Chief




                                                   8
9470640-4
              Case 9:19-bk-01947-FMD        Doc 274     Filed 12/20/19     Page 9 of 80



Restructuring Officer and the other professionals retained in the Chapter 11 Cases and by the

Chapter 7 Trustee to avoid the unnecessary duplication of services.

                               PROFESSIONAL COMPENSATION

            23.   Raymond James will seek the Court’s approval of its compensation for professional

services rendered and reimbursement of expenses incurred in connection with these bankruptcy

cases in compliance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules of the Court, the Expense Reimbursement Guidelines promulgated by the United

States Bankruptcy Court for the Middle District of Florida (the “Expense Reimbursement

Guidelines”), and the Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 promulgated by the United States

Trustee (the “Guidelines”), and any other applicable procedures and orders of the Court, and

consistent with the proposed compensation set forth in the Engagement Letter.

            24.   Investment bankers such as Raymond James do not charge for their services on an

hourly basis. Instead, they customarily charge fees that are contingent upon the occurrence of a

specified type of transaction. As set forth more fully in the Engagement Letter, and subject

thereto, Raymond James will be compensated, subject to Court approval, as follows (the “Fee

Structure”):8

                  a.     Financing Transaction Fee. If any Financing Transaction closes, the
                         Company shall pay Raymond James immediately and directly out of the
                         proceeds of the placement, at closing, of each Financing Transaction as a
                         cost of sale of each Financing Transaction, a cash transaction fee equal to
                         (1) three percent (3.0%) of the Proceeds of any debt capital raised, and (2)
                         five percent (5.0%) of the Proceeds of any equity or equity-linked securities
                         raised.


8
    Descriptions of the terms of Raymond James’s engagement are for summary purposes only; to the
    extent of any discrepancy between the Application and the Engagement Letter, the Engagement Letter
    shall control.
                                                   9
9470640-4
              Case 9:19-bk-01947-FMD           Doc 274       Filed 12/20/19       Page 10 of 80



                  b.     Restructuring Transaction Fee. If any Restructuring Transaction closes, the
                         Company shall pay Raymond James a cash transaction fee of $1,500,000.

                  c.     Business Combination Transaction Fee. If any Business Combination
                         Transaction closes, the Company shall pay Raymond James immediately
                         and directly out of the proceeds at the closing, as a cost of such Business
                         Combination Transaction, a cash transaction fee equal to the greater of (a)
                         $1,500,000 or (b) the sum of (i) 2.0% of the Transaction Value up to and
                         including $75,000,000, plus (ii) 2.5% of the Transaction Value greater than
                         $75,000,000 and up to and including $125,000,000, plus (iii) 3.25% of the
                         Transaction Value greater than $125,000,000.

                  d.     Monthly Advisory Fee and Database Expense Amount. In accordance with
                         the Engagement Letter, the Company will pay Raymond James an advisory
                         fee of $35,000 per month on the first business day of each month during the
                         term of the engagement.

                  e.     In the event that a Transaction qualifies as both a Restructuring Transaction
                         and a Business Combination Transaction, the Company shall pay Raymond
                         James the greater of the Business Combination Fee or the Restructuring
                         Transaction Fee. If more than one of the same type of Transaction closes,
                         such as two or more Business Combination Transactions or two or more
                         Financing Transactions, the Company shall pay to Raymond James the
                         applicable Transaction Fee based on the aggregate Transaction Value or
                         Proceeds, as the case may be, for such Transactions.

            25.   Further, subject to the Engagement Letter, the Company shall reimburse Raymond

James, upon the earlier of (i) thirty (30) days of their receipt of an invoice from Raymond James or

(ii) the closing of a Transaction, for all reasonable, actual, necessary and documented, expenses

incurred in connection with the initiation and performance of the engagement pursuant to the

Engagement Letter, and the enforcement of the Engagement Letter, including, without limitation,

the reasonable, actual, necessary and documented fees, disbursements, and other charges of

Raymond James’s legal counsel that are not duplicative of services to be performed by the legal

counsel for the Chapter 11 Debtors and the Chapter 7 Trustee.9


9
    As reflected in Section 3(a) and Section 6(b) of the Engagement Letter, if Raymond James seeks reimbursement
    from the Company for attorney’s fees and/or expenses, (i) Raymond James shall not charge an expense based
    upon a uniformly applied monthly assessment or percentage of fees due, but rather will only charge for the
    reasonable, actual, necessary and documented, expenses that are incurred, and (ii) the invoices and supporting
                                                       10
9470640-4
              Case 9:19-bk-01947-FMD           Doc 274       Filed 12/20/19        Page 11 of 80



            26.   The Chapter 7 Trustee and the Chief Restructuring Officer believe that the Fee

Structure set forth in the Engagement Letter is reasonable. The Fee Structure appropriately reflects

the nature of the services to be provided by Raymond James and the fee structures typically

utilized by leading financial advisory and investment banking firms of similar stature to Raymond

James for comparable engagements, both in and out of court. The Fee Structure is consistent with

Raymond James’s normal and customary billing practices for cases of this size and complexity that

require the level and scope of services outlined herein. Moreover, the Fee Structure is reasonable

in light of (a) industry practice, (b) market rates charged for comparable services both in and out of

the chapter 7 and chapter 11 contexts, (c) Raymond James’s substantial experience with respect to

financial advisory and investment banking services, and (d) the nature and scope of work to be

performed by Raymond James in these bankruptcy cases.

            27.   Raymond James intends to seek payment in accordance with the applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Guidelines, the

Engagement Letter, and any additional procedures that have been or may be established by the

Court in these bankruptcy cases.

            28.   Raymond James has agreed to accept as compensation for its services in these

bankruptcy cases such sums as may be allowed by the Court. Raymond James understands that

interim and final fee awards are subject to approval by the Court.

            29.   In accordance with section 504 of the Bankruptcy Code, Raymond James has

informed the Chapter 7 Trustee and the Chief Restructuring Officer that there is no agreement or

    time records for the legal counsel’s fees and expenses shall be included in Raymond James’s own interim and/or
    final fee applications, and such invoices and time records shall be in compliance with the Bankruptcy Court’s
    guidelines and Local Rules, and, notwithstanding anything to the contrary in the Engagement Letter, these
    invoices and time records shall be subject to the approval of the Bankruptcy Court pursuant to sections 330 and
    331 of the Bankruptcy Code, as the case may be, without regard to whether such legal counsel has been retained
    under section 327 of the Bankruptcy Code, and without regard to whether such legal counsel’s services satisfy
    section 330(a)(3)(C) of the Bankruptcy Code.
                                                       11
9470640-4
              Case 9:19-bk-01947-FMD        Doc 274    Filed 12/20/19      Page 12 of 80



understanding between Raymond James and any other entity, other than the members and

employees of Raymond James, for the sharing of compensation received or to be received for

services rendered in connection with these bankruptcy cases.

            30.   Moreover, the allocation of the net proceeds from any Transaction with respect to

the estates of the Chapter 7 Debtors and the Chapter 11 Debtors shall be determined by the Chapter

7 Trustee and the Chief Restructuring Officer pursuant to separate order(s) of the Bankruptcy

Court.

                          RAYMOND JAMES’S DISINTERESTEDNESS

            31.   To the best of the knowledge, information, and belief of the Chief Restructuring

Officer on behalf of the Chapter 11 Debtors’ estate and the Chapter 7 Trustee on behalf of the

Chapter 7 Debtors’ estates, and except to the extent disclosed herein and in the Richards

Declaration, Raymond James: (a) is a “disinterested person” within the meaning of section 101(14)

of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code; (b) does not hold

or represent an interest materially adverse to the Debtors or their respective creditors for the

matters for which Raymond James is to be employed; and (c) has no connection to the Debtors,

their creditors, or related parties herein except as disclosed in the Richards Declaration.

            32.   As of the Petition Date, Raymond James does not hold a prepetition claim against

any of the Debtors for services rendered.

            33.   To the extent that any new relevant facts or relationships bearing on the matters

described herein during the period of Raymond James’s retention are discovered or arise,

Raymond James will use reasonable efforts to promptly file a supplemental declaration, as

required by Bankruptcy Rule 2014(a).




                                                  12
9470640-4
              Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19   Page 13 of 80



                                          RECORDKEEPING

            34.   It is not the general practice of investment banking firms, including Raymond

James, to keep detailed time records similar to those customarily kept by attorneys. Raymond

James does not maintain contemporaneous time records in one-tenth hour increments or provide or

conform to a schedule of hourly rates for its professionals. Moreover, the Fee Structure does not

rely on the amount of time spent by Raymond James, but instead, is results-driven and will be

determined by the ultimate success of Raymond James’s efforts to successfully consummate a

Transaction. Instead, notwithstanding that Raymond James does not charge for its services on an

hourly basis, Raymond James will maintain time records in half-hour (0.5) increments, setting

forth, in a summary format, a description of the services rendered and the professional rendering

such services on behalf of the Trustee.

            35.   Raymond James will also maintain detailed records of any actual and necessary

costs and expenses incurred in connection with the aforementioned services. Raymond James’s

application for compensation and expenses will be paid by the Company pursuant to the terms of

the Engagement Letter and any procedures established by the Court.

                          INDEMNIFICATION, CONTRIBUTION, AND
                          EXPENSE REIMBURSEMENT PROVISIONS

            36.   The Company has agreed, among other things, to indemnify and to provide

contribution and reimbursement to, Raymond James and certain related parties in accordance with

the indemnification provisions attached as Addendum A to the Engagement Letter (the

“Indemnification Provisions”), as modified by the terms of the proposed order attached hereto as

Exhibit “C”.

            37.   The Chapter 7 Trustee and the Chief Restructuring Officer believe such provisions

are customary and reasonable for Raymond James’s engagement. Unlike the market for other
                                                  13
9470640-4
              Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19     Page 14 of 80



professionals that the Chapter 7 Trustee and the Chief Restructuring Officer may retain, such

provisions are standard terms of the market for investment bankers. Raymond James and the

Chapter 7 Trustee and the Chief Restructuring Officer believe that such provisions are comparable

to those generally obtained by investment banking and financial advisory firms of similar stature to

Raymond James and for comparable engagements, both in and out of court.

            38.   Accordingly, as part of this Application, the Chapter 7 Trustee and the Chief

Restructuring Officer request that the Court approve the Indemnification Provisions subject to the

modifications set forth herein.

                                        BASIS FOR RELIEF

            39.   Section 327(a) of the Bankruptcy Code provides that a debtor is authorized to

employ professional persons “that do not hold or represent an interest adverse to the estate, and

that are disinterested persons, to represent or assist the [debtors] in carrying out their duties under

this title.” 11 U.S.C. § 327(a). Additionally, section 328(a) of the Bankruptcy Code provides, in

relevant part, that the debtor “with the court’s approval, may employ or authorize the employment

of a professional person under section 327 . . . on any reasonable terms and conditions of

employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on a

contingent fee basis . . . .” 11 U.S.C. § 328(a). Accordingly, section 328(a) of the Bankruptcy

Code permits the compensation of investment bankers on more flexible terms that reflect the

nature of their services and market conditions.

            40.   The Chief Restructuring Officer and the Chapter 7 Trustee submit that the Court’s

approval of the retention of Raymond James in accordance with the terms and conditions of the

Engagement Letter is warranted. First, the requirements of section 327 of the Bankruptcy Code

are satisfied. Raymond James is needed post-petition to assist with negotiations, as necessary, to

                                                  14
9470640-4
              Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19        Page 15 of 80



provide expert advice and testimony regarding financial matters related to the Transactions

contemplated by the Engagement Letter.          Raymond James has extensive experience and an

excellent reputation in providing high-quality investment banking and financial advisory services,

both in and out of court. The Trustee submits that Raymond James is well-qualified to provide its

services to the Trustee in a cost-effective, efficient, and timely manner.

            41.   Second, the Chief Restructuring Officer and the Chapter 7 Trustee believe that the

Fee Structure is market-based, fair, and reasonable under the standards set forth in section 328(a)

of the Bankruptcy Code. The Fee Structure reflects Raymond James’s commitment to the variable

level of time and effort necessary to perform the services to be provided, its particular expertise,

and the market prices for its services for engagements of this nature both out of court and in the

bankruptcy contexts.

            42.   Indeed, Raymond James’s industry and restructuring experience, its capital markets

knowledge, financing skills, and mergers and acquisitions capabilities, some or all of which may

be required by the Chief Restructuring Officer and the Chapter 7 Trustee during the term of

Raymond James’s engagement, were important factors in determining the Fee Structure. The

ultimate benefit to the Chief Restructuring Officer and the Chapter 7 Trustee of Raymond James’s

services could not be measured merely by reference to the number of hours to be expended by

Raymond James’s professionals in the performance of such services. Moreover, the Fee Structure

takes into consideration Raymond James’s anticipation that it will need to provide a substantial

commitment of professional time and effort in order to perform its duties under the Engagement

Letter and in light of the fact that such commitment may foreclose other opportunities for

Raymond James.



                                                  15
9470640-4
              Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19     Page 16 of 80



            43.   Thus, because of Raymond James’s expertise, commitment of resources to this

engagement to the exclusion of other possible employment, and the time that Raymond James has

devoted and will continue to devote to this engagement, the Chief Restructuring Officer and the

Chapter 7 Trustee jointly request that the Court approve the Fee Structure pursuant to section

328(a) of the Bankruptcy Code and that the Court evaluates Raymond James’s final compensation

and reimbursement of expenses in these bankruptcy cases under the standards of section 328(a) of

the Bankruptcy Code rather than under those of section 330 of the Bankruptcy Code, subject to

Raymond James filing fee applications seeking approval of the payment of its fees and expenses.

            44.   Third, the Indemnification Provisions are reasonable under the circumstances and

reflect market conditions, and accordingly should be approved under section 328 of the

Bankruptcy Code.

            WHEREFORE, the Chapter 11 Debtors, through the Chief Restructuring Officer, and the

Chapter 7 Trustee on behalf of the Chapter 7 Debtors in the Palm OpCos, respectfully request the

Court to enter an order, in the form attached hereto as Exhibit “C” (i) authorizing the Company to

employ Raymond James as investment bankers for the Company to perform the services described

above; and (ii) granting such other and further relief as this Court deems just and proper.

Dated: December 20, 2019                            Respectfully submitted,

                                                    BERGER SINGERMAN LLP
                                                    Counsel for JOMR, JOMH and the Trustee
                                                    1450 Brickell Avenue, Ste. 1900
                                                    Miami, FL 33131
                                                    Telephone: (305) 755-9500
                                                    Facsimile: (305) 714-4340

                                                    By: Christopher Andrew Jarvinen
                                                           Christopher Andrew Jarvinen
                                                           Florida Bar No. 021745
                                                           cjarvinen@bergersingerman.com

                                                 16
9470640-4
             Case 9:19-bk-01947-FMD     Doc 274     Filed 12/20/19     Page 17 of 80



                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

electronically through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in this case as reflected on the attached Electronic Mail Notice List on this 20th day of

December, 2019.

                                                    Christopher Andrew Jarvinen
                                                    Christopher Andrew Jarvinen




                                               17
9470640-4
              Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19     Page 18 of 80



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •       Robert F Elgidely relgidely@foxrothschild.com, mmiller-
            hayle@foxrothschild.com;kellis@foxrothschild.com;jdistanislao@foxrothschild.com
    •       Christopher A Jarvinen cjarvinen@bergersingerman.com,
            efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Andrew T. Jenkins ajenkins@bushross.com,
            mlinares@bushross.com;ksprehn@bushross.com
    •       Fredric S. Newman fnewman@hnrklaw.com, docket@hnrklaw.com
    •       Megan Preusker mpreusker@mwe.com
    •       Joshua D Rievman jrievman@drdllplaw.com
    •       Robert A. Schatzman robert.schatzman@gray-robinson.com, Amador.Ruiz-
            Baliu@gray-robinson.com;lauren.rome@gray-robinson.com
    •       Paul Steven Singerman singerman@bergersingerman.com,
            efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Steven J Solomon steven.solomon@gray-robinson.com, lauren.rome@gray-
            robinson.com;Amador.Ruiz-Baliu@gray-robinson.com
    •       Robert E Tardif rtardif@comcast.net,
            graceheidkamp@gmail.com;blkenney2@comcast.net;rtardif@ecf.axosfs.com;ecf.alert+T
            ardif@titlexi.com
    •       Robert E Tardif, Attorney for Trustee rtardif@comcast.net,
            graceheidkamp@gmail.com;blkenney2@comcast.net
    •       United States Trustee – FTM USTPRegion21.TP.EDF@USDOJ.GOV




9470640-4
            Case 9:19-bk-01947-FMD               Doc 274       Filed 12/20/19        Page 19 of 80



                                                  Exhibit “A”

                                              The Palm OpCos1
Atlanta Palm Food Corporation
Atlantic City Palm, LLC
Boston Palm Corporation
Charlotte Palm Corporation
Chicago Palm, Inc.2
Denver Palm Corporation
LA Downtown Palm, LLC
Miami Palm Restaurant, Inc.
Nashville Palm Restaurant, LLC
Palm Airport, LLC
Palm Beverly Hills Restaurant Manager, LLC
Palm Management Corporation
Palm New York Downtown, LLC
Palm Orlando Corporation
Palm Philadelphia Manager, LLC
Palm Restaurant, Inc.
Palm Restaurant of Las Vegas, Inc.
Palm Restaurant of Houston, Inc.
Palm Tysons Too, Inc.
Palm West Corporation
San Antonio Palm Restaurant, Inc.
Washington Palm, Inc.
Palm Philadelphia Investor, LLC




1
    Sources: Schedules filed in the United States Bankruptcy Court for the Middle District of Florida by Bozzi
    (case no. 9:19-bk-09677-FMD, Doc. 35, pp. 11-13 out of 64) and Ganzi (case no. 9:19-bk-09680-FMD, docket
    no. 27, pp. 9-10 out of 58).
2
    81.62% of the equity of this entity is collectively owned by Messrs. Ganzi and Bozzi.
                                                        19
9470640-4
            Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 20 of 80



                                     Exhibit “B”

                                Richards Declaration




9470640-4
            Case 9:19-bk-01947-FMD                Doc 274        Filed 12/20/19        Page 21 of 80



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION
                                       www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                                Case No. 9:19-bk-1947
and JUST ONE MORE HOLDING CORP.,1                              (Jointly Administered with
                                                               Case No. 9:19-bk-1948)
      Debtors.                                                 Chapter 11 Cases
____________________________________/

In re:

BRUCE E. BOZZI, SR.,                                           Case No. 9:19-bk-09677-FMD
                                                               Chapter 7
      Debtor.
____________________________________/

In re:

WALTER J. GANZI, JR.,                                          Case No. 9:19-bk-09680-FMD
                                                               Chapter 7
      Debtor.
____________________________________/

            DECLARATION OF GEOFFREY RICHARDS IN SUPPORT OF THE
         JOINT APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
    EMPLOYMENT AND RETENTION OF RAYMOND JAMES & ASSOCIATES, INC.
      AS INVESTMENT BANKER FOR (I) JUST ONE MORE RESTAURANT CORP.,
     (II) JUST ONE MORE HOLDING CORP., AND (III) THE CHAPTER 7 TRUSTEE
      ON BEHALF OF THE PALM OPCOS OWNED BY THE CHAPTER 7 DEBTORS

         Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), I, Geoffrey Richards, declare pursuant to 28 U.S.C. § 1746, under penalty

of perjury, to the best of my knowledge and belief, that:




1
     The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
     and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
     Naples, FL 34109.
                Case 9:19-bk-01947-FMD              Doc 274        Filed 12/20/19        Page 22 of 80



           1.       I am a Managing Director of Raymond James & Associates, Inc. (“Raymond

James”), which has its principal office at 880 Carillon Parkway, St. Petersburg, Florida 33716. I

am authorized to make this declaration (this “Declaration”) on behalf of Raymond James. Unless

otherwise stated in this Declaration, I have personal knowledge of the facts set forth herein.2

           2.       I submit this Declaration in support of the Joint Application for Entry of an Order

Authorizing the Employment and Retention of Raymond James & Associates, Inc. as Investment

Banker for (i) Just One Restaurant Corp., (ii) Just One More Holding Corp., and (iii) the Chapter

7 Trustee on Behalf of the Palm OpCos Owned by the Chapter 7 Debtors (Doc. ___) (the

“Application”).3 I submit this Declaration in compliance with sections 105, 327(a), 328(a), and

1107(a) of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016.

                                RAYMOND JAMES’S QUALIFICATIONS

           3.       Raymond James is a subsidiary of Raymond James Financial, Inc. (“RJF”), a

publicly traded (NYSE:RJF) full-service global investment banking firm offering investment

banking, equity research, wealth management, institutional and private brokerage, and other

service offerings to individual and institutional clients. RJF and its subsidiaries employ over

10,000 individuals in the United States alone, of which approximately 400 provide investment

banking advisory services to firm clients. Since 2013, Raymond James has participated in raising

$300 billion in capital for its corporate clients and completed more than 500 advisory assignments,

including more than 400 M&A buy-side or sell-side advisory assignments.




2
 Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at Raymond
James and are based on information provided by them.
3
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Application.
                                                            2
            Case 9:19-bk-01947-FMD          Doc 274     Filed 12/20/19     Page 23 of 80



       4.       Raymond James has extensive experience and an excellent reputation in providing

high-quality financial advisory and investment banking services to debtors in bankruptcy

reorganizations and other restructurings.

       5.       Raymond James has a dedicated restructuring investment banking group with

extensive experience advising corporations, creditors’ committees and other constituents in

complex situations involving underperforming or unsuitably capitalized businesses facing difficult

financing conditions, liquidity crises, out-of-court restructurings, or bankruptcy proceedings.

Investment bankers at Raymond James have advised on, or been involved with, numerous

restructuring-related or distressed transactions, both out-of-court and in chapter 11 cases,

including, without limitation, sale, restructuring, financing, financial opinion, and special advisory

transactions.

       6.       Raymond James’s professionals have considerable expertise and experience in

providing investment banking services to financially distressed companies and to creditors,

purchasers, bondholders, and other constituencies in chapter 11 as well as in out-of-court

proceedings. Representative engagements that investment bankers at Raymond James have led in

prior chapter 11 cases and restructurings include: American Eagle Energy Corporation; American

IronHorse Motorcycles, Inc.; BI-LO, LLC; Buccaneer Energy; Calpine Energy; Color Spot

Holdings, Inc.; Dakota Plains Holdings, Inc.; Diamond Glass Companies, Inc.; Gateway Ethanol,

LLC; Giordano’s Enterprises, Inc.; Gulf Fleet Holdings, Inc.; Halt Medical, Inc.; Hipcricket, Inc.;

Hooper Holmes, Inc.; HMX Acquisition Corp.; International Garden Products, Inc.; KeyLime

Cove Waterpark, Inc.; Loehmann’s, Inc.; Max & Erma’s, Inc.; National Envelope Corporation;

Renew Energy, Inc.; Response Genetics, Inc.; Robbins Bros. Corporation; Santa Fe Gold

Corporation; SynCardia Systems, Inc.; CCNG Energy Partners, Phoenix Payment Systems, Inc.;


                                                  3
            Case 9:19-bk-01947-FMD        Doc 274      Filed 12/20/19     Page 24 of 80



ATLS Acquisition, LLC; Personal Communication Devices; LLC, SP Newsprint Holding LLC; and

CB Holding Corp. In addition, I have taught the class “Corporate Restructuring” at Northwestern

Pritzker School of Law as an adjunct professor since 2001.

       7.      Due to the fact that Raymond James is an experienced investment banker, Raymond

James fulfills a critical need that complements the services offered by the other professionals for

the Chapter 11 Debtors and the Chapter 7 Trustee.

       8.      Since its retention (subject to Court approval) on or about December 11, 2019, the

Raymond James’s team has provided services and advice to the Chief Restructuring Officer and

the Chapter 7 Trustee, including: (a) familiarizing itself with the assets and operations of the

Company; (b) analyzing the Company’s liquidity and cash flow projections; (c) examining and

seeking to implement various potential strategic and financing alternatives; (d) evaluating strategic

alternatives for the Company; (e) assisting the Company in evaluating financing options; and (g)

providing additional financial advisory and investment banking services. In providing these and

other professional services to the Chief Restructuring Officer and the Chapter 7 Trustee, Raymond

James has acquired significant knowledge of the Company and its business and is familiar with

the Company’s financial affairs, debt and capital structure, business operations, key stakeholders,

financing documents, and other related material information. Additionally, Raymond James has

worked closely with the Chief Restructuring Officer and the Chapter 7 Trustee, their advisors, and

the Company’s senior management and has familiarity with the major stakeholders that will be

involved in these bankruptcy cases. Accordingly, Raymond James is both well-qualified and

uniquely able to effectively represent the Company as investment banker in these bankruptcy cases

pursuant to the terms of the Engagement Letter.




                                                  4
            Case 9:19-bk-01947-FMD        Doc 274     Filed 12/20/19     Page 25 of 80



       9.      I believe that Raymond James’s services will not duplicate the services that other

professionals are and will be providing to the Chapter 11 Debtors and the Chapter 7 Trustee in

these bankruptcy cases. Specifically, Raymond James will carry out unique functions and will use

reasonable efforts to coordinate with the other retained professionals in these bankruptcy cases to

avoid unnecessary duplication of services.

                            PROFESSIONAL COMPENSATION

       10.     In consideration of the services to be provided by Raymond James, and as more

fully described in the Engagement Letter, subject to the Court’s approval, the Company has agreed

to compensate Raymond James as follows (the “Fee and Expense Structure”):

       a.      Monthly Advisory Fee and Database Expense Amount. The Company will pay
               Raymond James a monthly advisory fee in the amount of $35,000 per month on the
               first business day of every month during the term of this Agreement.

       b.      Financing Transaction Fee. If any Financing Transaction closes, whether on a
               stand-alone basis or to consummate any other Transaction and regardless of
               whether Raymond James actually procured the agreement regarding the Financing
               Transaction, the Company shall pay Raymond James immediately and directly out
               of the proceeds of the placement, at closing, of each Financing Transaction as a
               cost of sale of each Financing Transaction, a cash transaction fee equal to (1) three
               percent (3.0%) of the Proceeds of any debt capital raised, and (2) five percent
               (5.0%) of the Proceeds of any equity or equity-linked securities raised (the
               “Financing Transaction Fee”).

       c.      Restructuring Transaction Fee. In conjunction with the closing of any
               Restructuring Transaction, regardless of whether Raymond James actually
               procured the agreement regarding the Restructuring Transaction, the Debtors shall
               pay Raymond James a cash transaction fee of $1,500,000 (the “Restructuring
               Transaction Fee”). The Company shall pay the Restructuring Transaction Fee, as
               a cost of the Restructuring Transaction to Raymond James upon the earlier of (i)
               the closing of each Restructuring Transaction.

       d.      Business Combination Transaction Fee. If any Business Combination Transaction
               closes, regardless of whether Raymond James actually procured the agreement
               regarding the Business Combination Transaction, the Company shall pay Raymond
               James immediately and directly out of the proceeds at the closing, as a cost of sale
               of such Transaction, a cash transaction fee of the greater of (a) $1,500,000 or (b)
               the sum of (i) 2.0% of the Transaction Value up to and including $75,000,000, plus
               (ii) 2.5% of the Transaction Value greater than $75,000,000 and up to and including
                                                 5
            Case 9:19-bk-01947-FMD       Doc 274     Filed 12/20/19     Page 26 of 80



               $125,000,000, plus (iii) 3.25% of the Transaction Value greater than $125,000,000
               (the “Business Combination Transaction Fee”).

       e.      In the event that a Transaction qualifies as both a Restructuring Transaction and a
               Business Combination Transaction, the Company shall pay Raymond James the
               greater of the Business Combination Fee or the Restructuring Transaction Fee. If
               more than one of the same type of Transaction closes, such as two or more Business
               Combination Transactions or two or more Financing Transactions, the Company
               shall pay to Raymond James the applicable Transaction Fee based on the aggregate
               Transaction Value or Proceeds, as the case may be, for such Transactions.

       f.      Reimbursement of Expenses. In addition to the fees described above, the Company
               agrees to reimburse Raymond James for the reasonable, actual, necessary and
               document expenses incurred by Raymond James in connection with the matters
               contemplated by the Engagement Letter.

       11.     The Fee and Expense Structure is the result of arm’s-length negotiations between

and among the Chief Restructuring Officer on behalf of the Chapter 11 Debtors, the Chapter 7

Trustee on behalf of the Palm OpCos owned by the Chapter 7 Debtors, and Raymond James in

which there was substantial dialogue and compromise. The Chief Restructuring Officer and the

Chapter 7 Trustee ultimately agreed to the Fee and Expense Structure because it is reasonable and

appropriate in light of market conditions and because the Company requires the services that

Raymond James has agreed to provide under the terms of the Engagement Letter. The Fee and

Expense Structure also reflects the scope and difficulty of the extensive mandate that Raymond

James has undertaken and expects to undertake in connection with these bankruptcy cases and

accounts for the potential of an unfavorable outcome resulting from factors outside of Raymond

James’s control.

       12.     Raymond James believes that the Fee and Expense Structure is comparable to those

generally charged by investment bankers of similar stature to Raymond James for comparable

engagements, both in and out of bankruptcy proceedings, and reflects a balance between a fixed

monthly fee and a contingency amount, tied to the consummation and closing of the transactions


                                                6
         Case 9:19-bk-01947-FMD           Doc 274      Filed 12/20/19     Page 27 of 80



and services contemplated by the Chief Restructuring Officer, the Chapter 7 Trustee and Raymond

James in the Engagement Letter.

       13.     The Fee and Expense Structure summarized above and described fully in the

Engagement Letter is consistent with Raymond James’s normal and customary billing practices

for comparably sized and complex cases and transactions, both in and out of court, involving the

services to be provided in connection with these bankruptcy cases. Moreover, the Fee and Expense

Structure is consistent with and typical of arrangements entered into by Raymond James and other

investment banks in connection with the rendering of comparable services to clients such as the

Company.

       14.     The Chief Restructuring Officer, the Chapter 7 Trustee and Raymond James

negotiated the Fee and Expense Structure to function as an interrelated, integrated unit, in

correspondence with Raymond James’s services, which Raymond James renders not in parts, but

as a whole. It would be contrary to the intention of Raymond James and the Company for any

isolated component of the Fee and Expense Structure to be treated as sufficient consideration for

any isolated portion of Raymond James’s services. Instead, the Chief Restructuring Officer, the

Chapter 7 Trustee and Raymond James intend that Raymond James’s services be considered as a

whole that is to be compensated by the Fee and Expense Structure in its entirety.

       15.     The Chief Restructuring Officer, the Chapter 7 Trustee and Raymond James also

agreed upon the Fee and Expense Structure in anticipation that a substantial commitment of

professional time and effort would be required of Raymond James and its professionals in

connection with this engagement.

       16.     Raymond James’s strategic and financial expertise, as well as its significant capital-

markets knowledge, financing skills, restructuring capabilities, and mergers-and-acquisitions


                                                 7
          Case 9:19-bk-01947-FMD          Doc 274     Filed 12/20/19      Page 28 of 80



expertise were important factors in determining the Fee and Expense Structure. Furthermore, the

ultimate benefit to the Company, the Debtors’ estates, creditors and other interested parties cannot

be measured by reference to the mere number of hours to be expended by Raymond James’s

professionals in the performance of services.

       17.     In light of the foregoing, Raymond James believes that the Fee and Expense

Structure and the Indemnification Provisions set forth in the Engagement Letter are reasonable and

should be approved under section 328(a) of the Bankruptcy Code.

             TIME-KEEPING AND ALLOWANCE OF FEES AND EXPENSES

       18.     It is not the general practice of investment banking firms—including Raymond

James—to keep detailed time records similar to those customarily kept by attorneys. Raymond

James does not ordinarily maintain contemporaneous time records in tenth-of-an-hour increments

or provide or conform to a schedule of hourly rates for its professionals. Moreover, the Fee

Structure does not rely on the amount of time spent by Raymond James, but instead, is

results-driven and will be determined by the ultimate success of Raymond James’s efforts to

successfully consummate a Transaction. Instead, notwithstanding that Raymond James does not

charge for its services on an hourly basis, Raymond James will maintain time records in half-hour

(0.5) increments, setting forth, in a summary format, a description of the services rendered and the

professional rendering such services on behalf of the Trustee.

       19.     Notwithstanding the foregoing, Raymond James intends to file a fee application for

the allowance of compensation for services rendered and reimbursement of expenses incurred.

Such fee application will include time records setting forth, in a summary fashion, a description of

the services rendered by each professional, and the amount of time spent on each date by each such

individual in rendering services on behalf of the Debtors in half-hour increments. Raymond James

will also maintain detailed records of any actual and necessary costs and expenses incurred in
                                               8
          Case 9:19-bk-01947-FMD              Doc 274       Filed 12/20/19       Page 29 of 80



connection with the services discussed above. Raymond James’s applications for compensation

and expenses will be paid by the Company pursuant to the terms of the Engagement Letter and in

accordance with any procedures established by the Court.

                         RAYMOND JAMES’S DISINTERESTEDNESS

        20.     In connection with its proposed retention in these bankruptcy cases, Raymond

James undertook to determine whether it had any conflicts or other relationships that might cause

it not to be disinterested or to hold or represent an interest adverse to the Debtors. Specifically,

Raymond James obtained from the Debtors and its representatives the names of individuals and

entities that may be parties in interest in the bankruptcy cases of the Chapter 7 Debtors and the

Chapter 11 Debtors (the “Potential Parties in Interest”), and such parties are listed on Exhibit

1 attached hereto.4

        21.     Raymond James has researched its electronic client databases to determine its

connections with the Potential Parties in Interest (or their apparent affiliates or entities that

Raymond James believes to be affiliates, as the case may be). As Raymond James is the only

entity being retained in this engagement, we have researched only the electronic client databases

of Raymond James, not of all its affiliates, including RJF, to determine if Raymond James has

connections with any Potential Parties in Interest, and Raymond James makes no representations

as to the disinterestedness of its affiliates or their respective professionals or employees in respect

of these bankruptcy cases. To the best of my knowledge and belief, Raymond James has not

represented any Potential Parties in Interest (or their apparent affiliates or entities that Raymond

James believes to be affiliates, as the case may be) in connection with matters relating to the

Debtors, their estates, assets, or businesses and will not represent other entities that are creditors


4
    Raymond James has not conducted a conflicts check with respect the Palm OpCos.
                                                      9
             Case 9:19-bk-01947-FMD          Doc 274      Filed 12/20/19       Page 30 of 80



of, or have other relationships to, the Debtors in matters relating to these bankruptcy cases, except

as set forth herein and in Exhibit 2 attached hereto.

        22.     To the best of my knowledge, no individual assignment described in Exhibit 2

accounts for more than 1% of Raymond James’s gross annual revenue.

        23.     Raymond James did not receive any payments from the Debtors during the 90 days

immediately preceding the Petition Dates.

        24.     The Debtors did not owe Raymond James for any fees or expenses incurred prior

to the Petition Dates.

        25.     Raymond James provides financial advisory and investment banking services to a

wide variety of clients. As a result, Raymond James has represented, and may in the future

represent, certain Potential Parties in Interest in matters unrelated to these bankruptcy cases, either

individually or as part of representation of an ad hoc or official committee of creditors or interest

holders. To the best of my knowledge, information and belief, insofar as I have been able to

ascertain after reasonable inquiry, none of these representations are adverse to the Debtors’

interests.

        26.     To the best of my knowledge and belief, neither Raymond James nor I, nor any other

employee of Raymond James that will provide services in connection with this engagement, has

any connection with or holds any interest adverse to the Debtors, their estates, or the Potential

Parties in Interest, except (i) as set forth in Exhibit 2 and (ii) as otherwise set forth in this affidavit

and below:

        a.      Raymond James is a large investment banking firm and has likely provided services
                unrelated to the Debtors for companies and individuals that have conducted
                business in the past and/or currently conduct business with the Debtors, and that
                may be creditors of the Debtors. To the best of my knowledge, information, and
                belief, Raymond James’s services to these parties were and are wholly unrelated to
                the Debtors, their estates, or these bankruptcy cases.

                                                    10
            Case 9:19-bk-01947-FMD        Doc 274      Filed 12/20/19      Page 31 of 80



       b.      As part of its practice, Raymond James appears in numerous cases, proceedings,
               and transactions involving many different professionals, some of which may
               represent claimants and parties in interest in these bankruptcy cases. Furthermore,
               Raymond James has in the past and will likely in the future be working with or
               against other professionals involved in these bankruptcy cases in matters unrelated
               to them. Based on my current knowledge of the professionals involved, and to the
               best of my knowledge and information, none of these business relationships
               represents an interest materially adverse to the Debtors herein in matters upon
               which Raymond James is to be engaged.

       c.      As of the date hereof, Raymond James and its affiliates have approximately 7,500
               financial advisors worldwide. It is possible that certain of Raymond James’s and
               its affiliates’ respective directors, officers, and employees may have had in the past,
               may currently have, or may in the future have connections to (i) the Debtors, (ii)
               Potential Parties in Interest in these bankruptcy cases, or (iii) funds or other
               investment vehicles that may own debt or securities of the Debtors or other
               Potential Parties in Interest.

       27.     To the best of my knowledge, information, and belief, insofar as I have been able

to ascertain after reasonable inquiry, Raymond James has not been retained to assist any entity or

person other than the Company on matters relating to, or in direct connection with, these

bankruptcy cases. Raymond James will, however, continue to provide professional services to

entities or persons that may be creditors or equity security holders of the Debtors or interested

parties in these bankruptcy cases; provided, however, that such services do not relate to, or have

any direct connection with, these bankruptcy cases or the Debtors.

       28.     Except as set forth in Exhibit 2, I am not related or connected to and, to the best of

my knowledge, no other professional of Raymond James who will work on this engagement is

related or connected to, any United States Bankruptcy Judge for the Middle District of Florida or

any employee in the Office of the United States Trustee for Region 21.

       29.     To the best of my knowledge, Raymond James has not shared or agreed to share

any of its compensation from the Debtors with any other person, other than as permitted by section

504 of the Bankruptcy Code.


                                                 11
            Case 9:19-bk-01947-FMD        Doc 274      Filed 12/20/19      Page 32 of 80



       30.     Accordingly, except as otherwise set forth herein, insofar as I have been able to

determine, none of Raymond James, I, nor any employee of Raymond James that will work on the

engagement, holds or represents any interest adverse to the Debtors or their estates, and Raymond

James is a “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code,

as modified by section 1107(b) of the Bankruptcy Code, in that Raymond James, and its

professionals and employees that will work on the engagement:

       a.      are not creditors, equity security holders, or insiders of the Debtors;

       b.      were not, within two years before the Petition Date, a director, officer, or employee
               of the Debtors; and

       c.      do not have an interest materially adverse to the interest of the Debtors’ estates or
               any class of creditors or equity security holders, by reason of any direct or indirect
               relationship to, connection with, or interest in, the Debtors, or for any other reason.

       31.     To the extent that any new relevant facts or relationships bearing on the matters

described herein during the period of Raymond James’s retention are discovered or arise,

Raymond James will use reasonable efforts to file promptly a supplemental declaration, as

required by Bankruptcy Rule 2014(a).

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.



Dated: December 20, 2019
       New York, New York
                                              /s/ Geoffrey Richards
                                              Geoffrey Richards




                                                 12
Case 9:19-bk-01947-FMD   Doc 274     Filed 12/20/19   Page 33 of 80



                          Exhibit “1”

                  Potential Parties in Interest
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 34 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 35 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 36 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 37 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 38 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 39 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 40 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 41 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 42 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 43 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 44 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 45 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 46 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 47 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 48 of 80



                         Exhibit “2”
ĞĐĞŵďĞƌϭϵ͕ϮϬϭϵ




Company                              Symbol     Deal Status   Relationship to Debtors   Raymond James Relationship

                                                                                        No connection other than professional relationship with Berger Singerman law firm which is disclosed
Berger Singerman                      Private       Active            Counsel
                                                                                        in the Raymond James standard affidavit.

                                                                                        1) Raymond James Bankers have standard professional relationships with Bank of America.
                                                                                        2) Bank of America is an investor in nine propietary funds with Raymond James in which it is the sole
                                                                                        investor. RJTCF receives acquisition fees related to Bank of America's investment in the low-income
                                                                                        housing projects fund.
Bank of America                        BAC          Active             Lender
                                                                                        3) GEIB has a current business relationship with Bank of America N.A in which it has received
                                                                                        commissions
                                                                                        4) Bank of America is one of Raymond James Corporate Banking's largest Agent Banks
                                                                                        5) Covered by Fixed Income Group

The Internal Revenue Service (IRS)    Private       Active              IRS             Company tax returns and audits



Cooley LLP                            Private       Active            Counsel           Professional relationship with Cooley LLP
                                                                                                                                                                                                Case 9:19-bk-01947-FMD




Kasowitz Benson Torres                Private       Active            Counsel           Professional relationship with Kasowitz Benson Torres
                                                                                                                                                                                                Doc 274
                                                                                                                                                                                                Filed 12/20/19
                                                                                                                                                                                                Page 49 of 80
            Case 9:19-bk-01947-FMD    Doc 274   Filed 12/20/19   Page 50 of 80



                                      Exhibit “C”

                                     Proposed Order




9470640-4
            Case 9:19-bk-01947-FMD               Doc 274        Filed 12/20/19        Page 51 of 80




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION
                                      www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948)
      Debtors.                                                Chapter 11 Cases
____________________________________/

In re:

BRUCE E. BOZZI, SR.,                                          Case No. 9:19-bk-09677-FMD
                                                              Chapter 7
      Debtor.
____________________________________/

In re:

WALTER J. GANZI, JR.,                                         Case No. 9:19-bk-09680-FMD
                                                              Chapter 7
      Debtor.
____________________________________/




1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.
9470816-5
            Case 9:19-bk-01947-FMD               Doc 274        Filed 12/20/19        Page 52 of 80



                             ORDER GRANTING
         JOINT APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
    EMPLOYMENT AND RETENTION OF RAYMOND JAMES & ASSOCIATES, INC.
      AS INVESTMENT BANKER FOR (I) JUST ONE MORE RESTAURANT CORP.,
     (II) JUST ONE MORE HOLDING CORP., AND (III) THE CHAPTER 7 TRUSTEE
      ON BEHALF OF THE PALM OPCOS OWNED BY THE CHAPTER 7 DEBTORS

         THIS MATTER came before the Court on ________, 2019 at ____ a.m./p.m. in ______,

Florida, upon the Joint Application for Entry of an Order Authorizing the Employment and

Retention of Raymond James & Associates, Inc. as Investment Banker for (i) Just One Restaurant

Corp., (ii) Just One More Holding Corp., and (iii) the Chapter 7 Trustee on Behalf of the Palm

OpCos Owned by the Chapter 7 Debtors (Doc. ___) (the “Application”)2 and the Declaration of

Geoffrey Richards in Support of the Application for Entry of an Order Authorizing the Employment

and Retention of Raymond James & Associates, Inc., as Investment Banker for (i) Just One More

Restaurant Corp., (ii) Just One More Holding Corp., and (iii) the Chapter 7 Trustee on Behalf of

the Palm OpCos Owned by the Chapter 7 Debtors (the “Richards Declaration”) attached to the

Application as Exhibit “B” filed by Just One More Restaurant Corp. (“JOMR”) and Just One More

Holding Corp. (“JOMH” and together with JOMR, collectively, the “Chapter 11 Debtors”) through

Gerard A. McHale, Jr. in his capacity as the Chief Restructuring Officer of the Chapter 11 Debtors

(the “CRO”), and Robert E. Tardif, Jr., the trustee (the “Chapter 7 Trustee”) appointed in the

chapter 7 bankruptcy cases of each of Bruce E. Bozzi, Sr. (“Bozzi”) and Walter J. Ganzi, Jr.

(“Ganzi” and together with Bozzi, collectively, the “Chapter 7 Debtors”) (together, the Chapter 11

Debtors and the Chapter 7 Debtors, collectively, the “Debtors”) on behalf of each of the business

entities listed on Exhibit “A” attached to the Application (collectively, the “Palm OpCos” and

together with the Chapter 11 Debtors, collectively, the “Company”) by the authority granted to the


2
     Any term not explicitly defined herein shall have the meaning ascribed to it in the Application or Engagement
     Letter, as applicable.

                                                         2
             Case 9:19-bk-01947-FMD             Doc 274        Filed 12/20/19        Page 53 of 80



Chapter 7 Trustee by the Bankruptcy Code and the Palm OpCos Authorization Orders. The

Application requests entry of an order approving the employment of Raymond James &

Associates, Inc. (“Raymond James”) to, among other things, provide investment banking advisory

services to the Company nunc pro tunc to December 12, 2019.

        The Court has jurisdiction over the matters raised in the Application pursuant to 28 U.S.C.

§§ 157 and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The Trustee

asserts that venue is proper before this Court pursuant to 28 U.S.C. § 1408. The Court finding that

Raymond James does not hold or represent interests adverse to the Debtors’ estates and is a

“disinterested person,” as defined in section 101(14) of the Bankruptcy Code; and this Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and the relief requested in the Application being in the best interests

of the Debtors, their respective estates and creditors; and after due deliberation and sufficient cause

appearing therefor, does

        ORDER as follows:

        1.       The Application is GRANTED as set forth herein.

        2.       The Chapter 11 Debtors and the Chapter 7 Trustee are authorized, pursuant to

sections 327(a) and 328(a) of the Bankruptcy Code, to employ and retain Raymond James as the

Company’s investment banker in accordance with the terms and conditions set forth in the

Application and the Engagement Letter3, which terms and conditions of the Engagement Letter

are approved and incorporated herein by reference, subject to the terms of this Order, nunc pro

tunc to December 12, 2019.




3
    Capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Application.
                                                        3
            Case 9:19-bk-01947-FMD        Doc 274      Filed 12/20/19     Page 54 of 80



       3.      The Chapter 11 Debtors and the Chapter 7 Trustee shall allocate the net proceeds

from any Transaction amongst the Debtors’ estates so that Raymond James’s fees and expenses

are paid from the respective bankruptcy estates of the Debtors pursuant to such allocation. Any

dispute as to allocation shall be determined by separate order(s) of this Court.

       4.      Raymond James shall be compensated and reimbursed pursuant to section 328(a)

of the Bankruptcy Code from the respective bankruptcy estates of the Debtors on an administrative

expense claim basis pari passu with other allowed administrative expense claims and in

accordance with the terms of the Engagement Letter, subject to Raymond James filing a fee

application, as applicable, seeking approval of the payment of its fees and expenses, pursuant to

the procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

Guidelines, and any other interim compensation order of this Court; provided, however that the

Chapter 7 Trustee and/or the Chief Restructuring Officer, as the case may be, shall cause to be

placed in an escrow account from the net proceeds obtained from the Transaction(s) the amount(s)

of the Transaction Fee(s) due to Raymond James pending the Bankruptcy Court’s approval of

Raymond James’s fee application (if applicable), and upon approval of Raymond James’s fee

application by the Bankruptcy Court (if applicable), Raymond James shall be paid the amount(s)

awarded by the Bankruptcy Court from the funds held in the escrow account. Notwithstanding

anything to the contrary in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, any order

of this Court, or any guidelines established by the U.S. Trustee regarding submission and approval

of fee applications, Raymond James shall be excused from: (a) the requirement to maintain or

provide detailed time records for services rendered post-petition in accordance with Local Rule

2016-1, and (b) providing or conforming to any schedule of hourly rates. Instead, notwithstanding

that Raymond James does not charge for its services on an hourly basis, Raymond James will


                                                 4
            Case 9:19-bk-01947-FMD        Doc 274      Filed 12/20/19      Page 55 of 80



maintain time records in half-hour (0.5) increments, setting forth, in a summary format, a

description of the services rendered and the professional rendering such services.

       5.      Notwithstanding the preceding paragraph of this Order and any provision to the

contrary in the Application or the Engagement Letter, the U.S. Trustee shall have the right to object

to Raymond James’s request for compensation and reimbursement based on the reasonableness

standard provided in section 330 of the Bankruptcy Code, not section 328(a) of the Bankruptcy

Code; provided, however, that “reasonableness” shall be evaluated by comparing (among other

things) the fees payable in this case to fees paid to comparable investment banking firms with

similar experience and reputation offering comparable services in other chapter 7 and 11 cases and

shall not be evaluated primarily on an hourly or length-of-case based criteria.

       6.      The Indemnification Provisions set forth in the Engagement Letter are approved,

subject during the pendency of these chapter 7 and 11 cases to the following:

               a.      Subject to the provisions of subparagraphs (b) and (c) below, the Company
                       is authorized to indemnify, contribute, or reimburse, and shall indemnify,
                       contribute, or reimburse Raymond James for any claims arising from,
                       related to, or in connection with services to be provided by Raymond James
                       as specified in the Application, but not for any claim arising from, related
                       to, or in connection with Raymond James’s post-petition performance of
                       any other services other than those in connection with the engagement,
                       unless such post-petition services and the indemnification, contribution, or
                       reimbursement therefor are approved by this Court;

               b.      The Company shall have no obligation to indemnify Raymond James, or
                       provide contribution or reimbursement to Raymond James, for any claim or
                       expense that is either: (i) judicially determined (the determination having
                       become final) to have arisen from Raymond James’s gross negligence,
                       willful misconduct, breach of fiduciary duty, if any, bad faith, or
                       self-dealing; (ii) for a contractual dispute in which the Company alleges the
                       breach of Raymond James’s contractual obligations, unless this Court
                       determines that indemnification, contribution, or reimbursement would be
                       permissible pursuant to relevant law; or (iii) settled prior to a judicial
                       determination as to the exclusions set forth in clauses (i) and (ii) above, but
                       determined by this Court, after notice and a hearing pursuant to
                       subparagraph (c) below, to be a claim or expense for which Raymond James

                                                 5
            Case 9:19-bk-01947-FMD          Doc 274      Filed 12/20/19     Page 56 of 80



                         should not receive indemnity, contribution, or reimbursement under the
                         terms of the Engagement Letter as modified by this Order; and

                  c.     If, before the entry of an order closing these chapter 7 and chapter 11 cases,
                         Raymond James believes that it is entitled to the payment of any amounts
                         by the Company on account of the Company’s indemnification,
                         contribution, and/or reimbursement obligations under the Engagement
                         Letter (as modified by this Order), including, without limitation, the
                         advancement of defense costs, Raymond James must file an application in
                         this Court, and the Company may not pay any such amounts to Raymond
                         James before the entry of an order by this Court approving the payment.
                         This subparagraph (c) is intended only to specify the period of time under
                         which this Court shall have jurisdiction over any request for fees and
                         expenses by Raymond James for indemnification, contribution, or
                         reimbursement, and not a provision limiting the duration of the Company’s
                         obligation to indemnify Raymond James. All parties in interest shall retain
                         the right to object to any demand by Raymond James for indemnification,
                         contribution, or reimbursement, and not as a provision limiting the duration
                         of the obligation to indemnify Raymond James.

       7.         Notwithstanding any provision in the Engagement Letter to the contrary, the

contribution obligations of the Indemnified Parties (as such term is defined in the Engagement

Letter) shall not be limited to the amount of fees actually received by Raymond James pursuant to

the Engagement Letter, this Order, or subsequent orders of this Court.

       8.         To the extent that there may be any inconsistency between the terms of the

Application, the Richards Declaration, the Engagement Letter, and this Order, the terms of this

Order shall govern.

       9.         The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

       10.        JOMR and JOMH through the Chief Restructuring Officer and the Chapter 7

Trustee on behalf of the Palm OpCos are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Application.


(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of the order.)
                                               6
            Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 57 of 80



                                     Exhibit “D”

                               The Engagement Letter




9470640-4
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 58 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 59 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 60 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 61 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 62 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 63 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 64 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 65 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 66 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 67 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 68 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 69 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 70 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 71 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 72 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 73 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 74 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 75 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 76 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 77 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 78 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 79 of 80
Case 9:19-bk-01947-FMD   Doc 274   Filed 12/20/19   Page 80 of 80
